DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 10/10/2019. Claims 1-10 are currently pending.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the primary reason for allowance is the each of the steps in combination with the others. D’Anglade (US 2016/0288444 A1) discloses a method for handling and drying cardboard tubes but does not disclose the step of stacking the cardboard tubes vertically on a skid. Schmid (US 3638790) teaches stacking cylindrical objects vertically on a skid but does not teach that this is prior to a drying step. Furthermore, it is not clear how the method of D’Anglade could be modified to include the step of stacking the tubes vertically on a skid since D’Anglade specifically teaches that keeping the tubes in the same orientation from the exit of the winding machine, through the dryer, and to the pallet minimizes the handling steps (para. 0060). More broadly, the prior art does not anticipate the claimed subject matter and it would not have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/23/2021